DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/19/2020 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/202 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muhanna et al (US 20130016657 A1, hereinafter Muhanna) in view of Kotecha (US 20160371987 A1).
Consider claim 1, Muhanna discloses a method for service quality management, the method being applied to a core network in a cellular network, and the method comprising: 

separately establishing a signaling bearer and a data bearer for the controllable device according to the attach request to attach the controllable device to the core network (The M2M entity's Access Device may establish an M2M SL signaling connection (block 248) with the AN M2M N-SC proxy 192 to facilitate M2M SL signaling by the Service Device (e.g., the service device 163 in FIG. 9) for M2M entity's regular registration with its per-choice M2M SP 82 (block 249)…Thereafter, at step 255, the M2M entity 155 (through its service device) may establish SL data connection with the M2M SP network 82 for the desired M2M Application(s), Fig. 15 and paragraph 193).
However, Muhanna does not expressly disclose discloses adding a target note into a configuring a quality class identification (QCI) corresponding to the signaling bearer, to facilitate the core network determining, according to the target note regardless of a value of current QCI, that the current QCI is used to transmit information corresponding to the controllable device.
In the same field of endeavor, Kotecha discloses adding a target note into a configuring a quality class identification (QCI) corresponding to the signaling bearer, to facilitate the core network determining, according to the target note regardless of a value of current QCI, that the current QCI is used to transmit information corresponding to the controllable device (In one implementation, the QCI value for the command and 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

 Consider claim 2, and as applied to claim 1 above, Muhanna does not expressly disclose wherein the separately establishing the signaling bearer and the data bearer for the controllable device according to the attach request comprises: 
configuring the QCI corresponding to the signaling bearer according to the attach request and at least one of: 
a QCI corresponding to a real-time game service; 
a QCI corresponding to an inter-vehicle communication service; or 
a predefined first QCI, the first QCI being the QCI of a service quality of the signaling bearer established for the controllable device.

configuring a quality class identification (QCI) corresponding to the signaling bearer according to the attach request and at least one of: 
a QCI corresponding to a real-time game service; 
a QCI corresponding to an inter-vehicle communication service; or 
a predefined first QCI, the first QCI being the QCI of a service quality of the signaling bearer established for the controllable device (UAV command and control traffic may be assigned a QCI value of 1, which may correspond to guaranteed bit rate (GBR) traffic, see Fig. 4 and paragraph 33).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 3, and as applied to claim2 above, Kotecha discloses wherein a service quality parameter corresponding to the first QCI comprises at least one of: a type that is a resource type having guaranteed bit rate; a packet delay budget within a delay scope ranging from 50 milliseconds to 100 milliseconds; or a packet loss ranging from 10-4 to 10-3  (UAV command and control traffic may be assigned a QCI value of 1, 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 4, and as applied to claim 2 above, Kotecha discloses ensuring signaling and data of the controllable device to be normally transmitted in the cellular network and service quality of communication between the cellular network and the controllable device based on signaling transmission between the cellular network and the controllable device through the signaling bearer that is a dedicated signaling bearer, and the data transmission between the cellular network and the controllable device through the data bearer that is a dedicated data bearer (Communications associated with the command and control gateway are illustrated in FIG. 1 as being part of the "command and control channel." Data transmitted as part of the command and control channel may be given high priority. For example, command and control channel traffic may have the highest level of network priority. Accordingly, the command and control channel may be associated with low latency and low jitter communications. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 5, and as applied to claim 1 above, Muhanna does not expressly disclose wherein the separately establishing the signaling bearer and the data bearer for the controllable device according to the attach request comprises: 
configuring a quality class identification (QCI) corresponding to the data bearer according to the attach request and a predefined second QCI, the second QCI being a QCI of a service quality of the data bearer established for the controllable device.
In the same field of endeavor, Kotecha discloses wherein the separately establishing the signaling bearer and the data bearer for the controllable device according to the attach request comprises: 
configuring a quality class identification (QCI) corresponding to the data bearer according to the attach request and a predefined second QCI, the second QCI being a QCI of a service quality of the data bearer established for the controllable device (UAV command and control channel traffic may have the highest level of network priority. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 6, and as applied to claim 5 above, Kotecha discloses wherein a service quality parameter corresponding to the second QCI comprises at least one of: a type that is a resource type having guaranteed bit rate or non-guaranteed bit rate; a packet delay budget within a delay scope ranging from 100 milliseconds to 300 milliseconds; or a packet loss rate ranging from 10-6 to 10-5 (command and control channel traffic may have the highest level of network priority. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel, paragraph 16).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of 

Consider claim 7, and as applied to claim 5 above, Kotecha discloses ensuring signaling and data of the controllable device to be normally transmitted in the cellular network and service quality of communication between the cellular network and the controllable device based on signaling transmission between the cellular network and the controllable device through the signaling bearer that is a dedicated signaling bearer, and the data transmission between the cellular network and the controllable device through the data bearer that is a dedicated data bearer (Communications associated with the command and control gateway are illustrated in FIG. 1 as being part of the "command and control channel." Data transmitted as part of the command and control channel may be given high priority. For example, command and control channel traffic may have the highest level of network priority. Accordingly, the command and control channel may be associated with low latency and low jitter communications. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel). The non-command and control traffic may include any traffic with the UAV that is not related to command and control of the UAV (e.g., images taken by the UAV, paragraph 16).


Consider claim 8, and as applied to claim 1 above, Muhanna does not expressly disclose wherein the controllable device is an unmanned aerial vehicle.
In the same field of endeavor, Kotecha discloses wherein the controllable device is an unmanned aerial vehicle (see Figs. 1 and 4).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 9, Muhanna discloses an apparatus for service quality management, the apparatus being applied to a core network in a cellular network, and the apparatus comprising: a processor, and memory configured to store instructions executable by the processor (MME 220 in Fig. 14 inherently disclosing a processor and a memory); wherein the processor is configured to: 

separately establish a signaling bearer and a data bearer for the controllable device according to the attach request to attach the controllable device to the core network (The M2M entity's Access Device may establish an M2M SL signaling connection (block 248) with the AN M2M N-SC proxy 192 to facilitate M2M SL signaling by the Service Device (e.g., the service device 163 in FIG. 9) for M2M entity's regular registration with its per-choice M2M SP 82 (block 249)…Thereafter, at step 255, the M2M entity 155 (through its service device) may establish SL data connection with the M2M SP network 82 for the desired M2M Application(s), Fig. 15 and paragraph 193).
However, Muhanna does not expressly disclose discloses adding a target note into a configuring a quality class identification (QCI) corresponding to the signaling bearer, to facilitate the core network determining, according to the target note regardless of a value of current QCI, that the current QCI is used to transmit information corresponding to the controllable device.
In the same field of endeavor, Kotecha discloses adding a target note into a configuring a quality class identification (QCI) corresponding to the signaling bearer, to facilitate the core network determining, according to the target note regardless of a value of current QCI, that the current QCI is used to transmit information corresponding to the controllable device (In one implementation, the QCI value for the command and 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 10, and as applied to claim 9 above, Muhanna does not expressly disclose wherein the processor is further configured to: 
the QCI corresponding to the signaling bearer according to the attach request and at least one of: a QCI corresponding to a real-time game service; 
a QCI corresponding to an inter-vehicle communication service; or 
a predefined first QCI, the first QCI being the QCI of a service quality of the signaling bearer established for the controllable device.
	In the same field of endeavor, Kotecha discloses wherein the processor is further configured to: 

a QCI corresponding to an inter-vehicle communication service; or 
a predefined first QCI, the first QCI being the QCI of a service quality of the signaling bearer established for the controllable device (UAV command and control traffic may be assigned a QCI value of 1, which may correspond to guaranteed bit rate (GBR) traffic, see Fig. 4 and paragraph 33).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 11, and as applied to claim 10 above, Kotecha discloses wherein a service quality parameter corresponding to the first QCI comprises at least one of: a type that is a resource type having guaranteed bit rate; a packet delay budget within a delay scope ranging from 50 milliseconds to 100 milliseconds; or a packet loss rate ranging from 10-4 to 10-3  (UAV command and control traffic may be assigned a QCI value of 1, which may correspond to guaranteed bit rate (GBR) traffic, see Fig. 4 and paragraph 33).


Consider claim 12, and as applied to claim 10 above, Kotecha discloses ensuring signaling and data of the controllable device to be normally transmitted in the cellular network and service quality of communication between the cellular network and the controllable device based on signaling transmission between the cellular network and the controllable device through the signaling bearer that is a dedicated signaling bearer, and the data transmission between the cellular network and the controllable device through the data bearer that is a dedicated data bearer (Communications associated with the command and control gateway are illustrated in FIG. 1 as being part of the "command and control channel." Data transmitted as part of the command and control channel may be given high priority. For example, command and control channel traffic may have the highest level of network priority. Accordingly, the command and control channel may be associated with low latency and low jitter communications. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel). The non-command and control 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 13, and as applied to claim 9 above, Muhanna does not expressly disclose wherein the processor is further configured to: configure the QCI corresponding to the data bearer according to the attach request and a predefined second QCI, the second QCI being a QCI of a service quality of the data bearer established for the controllable device.
In the same field of endeavor Kotecha discloses wherein the processor is further configured to: configure a quality class identification (QCI) corresponding to the data bearer according to the attach request and a predefined second QCI, the second QCI being a QCI of a service quality of the data bearer established for the controllable device (command and control channel traffic may have the highest level of network priority. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel, paragraph 16).


Consider claim 14, and as applied to claim 13 above, Kotecha discloses wherein a service quality parameter corresponding to the second QCI comprises at least one of: a type that is a resource type having guaranteed bit rate or non-guaranteed bit rate; a packet delay budget within a delay scope ranging from 100 milliseconds to 300 milliseconds; or a packet loss rate ranging from 10-6 to 10-5 (command and control channel traffic may have the highest level of network priority. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel, paragraph 16).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.


Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

In the same field of endeavor, Kotecha discloses wherein the controllable device is an unmanned aerial vehicle (see Figs. 1 and 4).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna to set a Quality of Service (QoS) priority level that is of higher priority than network voice traffic to provide for a command and control channel that has relatively low latency and low jitter for real-time control of UAVs during flight.

Consider claim 17, Muhanna discloses a communication system implementing the method of claim 1, comprising the controllable device and the core network, wherein: the controllable device is configured to initiate the attach request to the core network in the cellular network after the boot operation is completed (after initial power up (block 220), the M2M entity's Access Device (e.g., the access device 162 in FIG. 9) may send its Initial Attach request to 3GPP AN's MME 200 as indicated at step 221, Fig. 14 and paragraph 191); and
 the core network in the cellular network is configured to separately establish a dedicated bearer for signaling and data of the controllable device, thereby ensuring that the controllable device is attached to the core network in the cellular network, and ensuring that the signaling and data of the controllable device are transmitted in the cellular network with improved communication quality of the cellular network (The M2M 

Consider claim 18, and as applied to claim 17 above, Muhanna does not expressly disclose wherein: the core network is configured to establish a QCI corresponding to the signaling bearer for the controllable device according to the attach request and at least one of: a QCI corresponding to a real-time game service; a QCI corresponding to an inter-vehicle communication service; or a predefined first QCI, wherein the first QCI is the QCI of a service quality of the signaling bearer established for the controllable device.
In the same field of endeavor Kotecha discloses wherein: the core network is configured to establish a QCI corresponding to the signaling bearer for the controllable device according to the attach request and at least one of: a QCI corresponding to a real-time game service; a QCI corresponding to an inter-vehicle communication service; or a predefined first QCI, wherein the first QCI is the QCI of a service quality of the signaling bearer established for the controllable device (UAV command and control traffic may be assigned a QCI value of 1, which may correspond to guaranteed bit rate (GBR) traffic, see Fig. 4 and paragraph 33).


Consider claim 19, and as applied to claim 17 above, Muhanna does not expressly disclose wherein: the core network is configured to configure a QCI corresponding to the signaling bearer for the controllable device according to the attach request and a predefined second QCI; and the second QCI is a QCI of a service quality of the data bearer established for the controllable device.
In the same field of endeavor Kotecha discloses wherein: the core network is configured to configure a QCI corresponding to the signaling bearer for the controllable device according to the attach request and a predefined second QCI; and the second QCI is a QCI of a service quality of the data bearer established for the controllable device (command and control channel traffic may have the highest level of network priority. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel, paragraph 16; traffic having QCI values 1-4 may be GBR traffic while the traffic having QCI values of 5-9 may be non-GBR traffic, Fig, 4 and paragraph 33).


Consider claim 20, and as applied to claim 19 above, Kotecha discloses wherein: the current QCI is allowed to transmit the information corresponding to the controllable device, and then the QCI corresponding to the signaling bearer and the QCI corresponding to the data bearer are configured to be separately configured by the QCI into which the target note is added, thereby improving service quality for the signaling communication and the data communication between the cellular network and the controllable device (UAV command and control channel traffic may have the highest level of network priority. Non-command and control traffic, on the other hand, may be transmitted as "normal" (e.g., best effort) data traffic in the wireless network (or as some other priority that is lower than the priority of the command and control channel, paragraph 16; traffic having QCI values 1-4 may be GBR traffic while the traffic having QCI values of 5-9 may be non-GBR traffic, Fig, 4 and paragraph 33); and the controllable device is an unmanned aerial vehicle (see Figs. 1 and 4).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kotecha with the teachings of Muhanna to set a Quality of Service (QoS) priority level 

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. However with regard to Applicant’s argument on page 13, that “…there is not note added to any level according to the table shown in, for example , Fig. 4 of Kotecha”, the Examiner respectfully disagrees because the table shown in Fig. 4 of Kotecha clearly shows that QCI 1 is to be used for UAV Command and Control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642